966 F.2d 1455
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Richard SANDUSKY, Defendant-Appellant.
No. 91-6265.
United States Court of Appeals, Sixth Circuit.
June 17, 1992.

Before KENNEDY and ALAN E. NORRIS, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Richard Sandusky was convicted after a jury trial of aiding and abetting cocaine possession with the intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.   The district court sentenced Sandusky to a ten year term of imprisonment and this appeal followed.   The parties have briefed the issues and have agreed to waive oral argument.


3
Upon consideration, we find no reason to disturb the judgment on review.   Counsel for Sandusky challenges the jury verdict for insufficiency of evidence and Sandusky's sentence as being an abuse of discretion.   We have reviewed the evidence presented and find that there is sufficient evidence to support Sandusky's conviction under the test set forth in  Jackson v. Virginia, 443 U.S. 307, 319 (1979).   We also find that Sandusky's sentence was within statutory limits and not otherwise imposed to penalize Sandusky for the exercise of his right to trial.


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.